ON MOTION FOR REHEARING.
In the opinion filed we assumed that the land contracts were signed by both Mr. and Mrs. Baker after their marriage. In this we were in error. Land contracts, having an appraised value of $61,818.35, were executed by Mr. Baker before marriage, and land contracts, of the appraised value of $55,980.40, were executed by Mr. Baker after his marriage, and Mrs. Baker did not join.
In an application for rehearing counsel for plaintiffs state:
"We feel partly at fault for the mistaken impression the court had of these contracts, for we failed to point out in our brief that some of the contracts were made prior to Baker's marriage to the defendant, and that she did not sign any of those made after marriage."
The correction now made leads to no change in the rule announced in the opinion filed, and the motion for a rehearing is denied, without costs. *Page 564